BRIAN QUINN
                                 Chief Justice
                                       
                               JAMES T. CAMPBELL
                                    Justice
                                       
                               MACKEY K. HANCOCK
                                    Justice
                                       
                               PATRICK A. PIRTLE
                                    Justice
                                       
                               Court of Appeals
                                       
                           Seventh District of Texas
                         Potter County Courts Building
                          501 S. Fillmore, Suite 2-A
                          Amarillo, Texas 79101-2449
                         www.7thcoa.courts.state.tx.us
                                       
                                       
                                  PEGGY CULP
                                     CLERK
                                       
                                       
                               MAILING ADDRESS:
                                P. O. Box 9540
                                  79105-9540
                                       
                                       
                                (806) 342-2650
                                       
                               February 1, 2012
                                       
Brooks Barfield Jr.
BARFIELD LAW FIRM
P. O. Box 308
Amarillo, TX 79105-0308

Jerry Morales
Attorney at Law
1008 W. 10th
Amarillo, TX 79101
Jami Kay Watson
Assistant Criminal District Attorney
2309 Russell Long Blvd, Ste 120
Canyon, TX 79015
	Dear Counsel:

		The Court this day withdrew its opinion of January 30, 2012 and in its place issued the enclosed opinion disposing of Cause No. 07-11-00339-CV, styled IN THE INTEREST OF J.M., A CHILD.  Enclosed are copies of the Court's opinion and judgment.  Tex. R. App. P. 48.  

		In addition, pursuant to Texas Government Code, Sec. 51.204(b)(2), exhibits on file with this Court, if any, will be destroyed three years after final disposition of the case or at an earlier date if ordered by the Court.  
					
								Very truly yours,

								PEGGY CULP, CLERK

								By:___________________

xc:
Honorable James W. Anderson
Honorable Richard Dambold
Jo Carter
Lexis/Nexis
Wolters Kluwer Law & Business
State Bar of Texas
West Publishing